          Case 2:17-cv-01685-RSM Document 202 Filed 02/11/19 Page 1 of 3




 1
                                                                       Judge Martinez
 2

 3

 4

 5
                     IN THE UNITED STATES DISTRICT COURT
 6
                   FOR THE WESTERN DISTRICT OF WASHINGTON
 7                               AT SEATTLE
 8
     SANDRA L. FERGUSON,
 9                                          NO. 2:17-cv-01685 RSM
     Plaintiff/Counter-Defendant,
10                                           PLAINTIFF/COUNTER-
                   v.
11                                           DEFENDANT’S RESPONSE TO
     BRIAN J. WAID, et. al.,                 MOTION FOR SUPPLEMENTAL
12
     Defendants/Counter-Plaintiff.           PROCEEDINGS
13

14                                           Noted for consideration:
15                                           February 15, 2019
16
         Defendant/Counter-Plaintiff Brian Waid seeks an order requiring Ms.
17
     Ferguson to appear for supplemental proceedings and to testify under oath
18
     concerning assets and property that may be used to satisfy the judgment herein.
19

20
     Dkt. # 199.

21
                The purpose of such proceedings is to make the judgment
                debtor answer concerning the extent and whereabouts of
22
                his or her property and, if possible, to enable the
23              judgment creditor to locate nonexempt property
                belonging to the judgment debtor which may be applied
24
                on the debt.
25

26
     Rainier Nat’l Bank v. McCracken, 26 Wash.App. 498, 511, 615 P.2d 469

27   (1980).
28   PLAINTIFF/COUNTER-DEFENDANT’S                          JOHN R. MUENSTER
     RESPONSE TO MOTION FOR                                 14940 SUNRISE DRIVE NE
                                                     BAINBRIDGE ISLAND, WASHINGTON 98110
     SUPPLEMENTAL PROCEEDINGS-1                                   (206) 501-9565
                                                          EMAIL: JMKK1613@AOL.COM
           Case 2:17-cv-01685-RSM Document 202 Filed 02/11/19 Page 2 of 3




 1
         In his motion, Mr. Waid asks for documents going back to 2014. Dkt.
 2   #199, pp. 3-5. We believe the duration requested is unduly burdensome and
 3   overbroad. The factors Mr. Waid cites do not support the 5-year lookback he
 4   requests.
 5
         (1) First, Mr. Waid notes that Ms. Ferguson paid $39,478.00 ($39,399 in
 6
     attorney’s fees and $79 in costs) on September 25, 2018. Dkt. #199, page 3,
 7
     lines 5-7. From this, he suggests that Ms. Ferguson may own property or have
 8
     assets that could be used to pay the judgment. This recent 9-25-2018 payment
 9

10
     does not justify a five-year lookback.

11
          As of 1-1-2017, as Mr. Waid is likely aware, Ms. Ferguson’s principal
12
     asset was her home, which was burdened with liens. She sold her home in the
13
     spring of 2017, prior to the filing of this lawsuit. The funds for the fees and
14
     costs payment in this case came from her home sale proceeds. She will produce
15
     the 2017 home sale documents and 2017-2018 bank statements at her
16
     deposition. Ms. Ferguson’s receipt of the proceeds from her 2017 home sale
17
     and resulting ability to pay the fees and costs ordered here in 2018 does not
18
     justify a five-year lookback.
19

20         (2)   Second, Mr. Waid notes that Ferguson has an active law license and
21
     still maintains her law practice. Waid motion, Dkt. #199, page 3, lines 7-10.
22
     He contends that she may be receiving, or may have received, payments for
23
     legal services that could be used to satisfy the judgment. Ms. Ferguson’s
24
     records from the last two years would disclose this information, including
25
     whether she still has any wages or salary received more than two years ago.
26

27         (3) Third, Mr. Waid’s request for records dating back five years to 1-1-
28   PLAINTIFF/COUNTER-DEFENDANT’S                         JOHN R. MUENSTER
     RESPONSE TO MOTION FOR                                14940 SUNRISE DRIVE NE
                                                    BAINBRIDGE ISLAND, WASHINGTON 98110
     SUPPLEMENTAL PROCEEDINGS-2                                  (206) 501-9565
                                                         EMAIL: JMKK1613@AOL.COM
            Case 2:17-cv-01685-RSM Document 202 Filed 02/11/19 Page 3 of 3




 1
     2014 could be repetitious. The record herein shows that Mr. Waid represented
 2   Ms. Ferguson in 2011-2012. Beginning in 2012, the two parties litigated issues
 3   against each other pertaining to the disbursement of funds Ms. Ferguson
 4   received in the SEBS settlement. Thereafter, they litigated related issues in the
 5   2014 King County case between them. Mr. Waid made discovery requests in
 6   that case. Undersigned counsel believes that Ms. Ferguson provided financial
 7   records to Mr. Waid then. A portion of the 2014 King County case remains on
 8
     appeal in Division One. Given this background, a two-year lookback is enough.
 9

10
           Any non-exempt asset Ms. Ferguson has should show up in her recent

11
     records. We ask that the lookback period be set at 2 years (beginning 1-1-
12   2017). That is sufficient to serve the purposes of the proceeding.1
13                             DATED February 11th, 2019
                                 Respectfully submitted,
14
                                  S/ John R. Muenster
15                                 John R. Muenster*
16
                              CERTIFICATE OF SERVICE
17       The undersigned hereby certifies that on or about the 11th day of February,
18       2019, a true and correct copy of the foregoing document was filed with the
             Clerk of the Court via ECF and served via ECF on counsel for the
19
                                 defendant/counter-plaintiff.
20
                                  S/ John R. Muenster
21
                                   John R. Muenster*
22          *appearing in compliance with the Court’s minute order, Dkt. # 183.
23

24

25
     1
       We will propose a protective order to ensure that the private records produced
26
     in these supplemental proceedings (i.e., bank account records) are not
27   disseminated to others.
28   PLAINTIFF/COUNTER-DEFENDANT’S                           JOHN R. MUENSTER
     RESPONSE TO MOTION FOR                                  14940 SUNRISE DRIVE NE
                                                      BAINBRIDGE ISLAND, WASHINGTON 98110
     SUPPLEMENTAL PROCEEDINGS-3                                    (206) 501-9565
                                                           EMAIL: JMKK1613@AOL.COM
